Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/114,997 filed on December 8, 2020. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 2021/0185047 (reference application 16/897,708) in view of Nayshtut et al. (US 11,082,431). 

Examined claim 1

A method for online service access control, comprising: 
determining a device having control right for an online service from among a plurality of 5user devices accessing a user's account for the online service; 
providing data generated, by a server, for the online service to the device having control right; and 
providing data generated, by the device having control right, for the online service to the server, 
10wherein the providing of the data generated by the server comprises, when the device having control right is changed to another device according to the determination, providing the device currently having control right with data required to seamlessly provide the online service, which has been provided to the device previously having control right, to the device currently having control right.  

Copending claim 1

A method for online service access control, comprising: 
determining a device having control right for an online service from among a plurality of 5user devices accessing a user's account for the online service; 
providing data generated, by a server, for the online service to the plurality of user devices; and 
providing data generated, by the device having control right, for the online service to the server.



	Examined claim 1 recites similar limitations in copending claim 1. However, the examined claim 1 further includes limitation “wherein the providing of the data generated by the server comprises, when the device having control right is changed to another device according to the determination, providing the device currently having control right with data required to seamlessly provide the online service, which has been provided to the device previously having control right, to the device currently having control right” which is not recited in copending claim 1. However, this feature is taught by Nayshtut et al. (US 11,082,431) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nayshtut for facilitate of accessing online services. Examined claims 2-20 recite the same limitations of copending claims 2-20.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-11, 14, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayshtut et al. (US 11,082,431) hereinafter “Nayshtut”.
Claim 1
Nayshtut teaches a method for online service access control, comprising: 
determining a device having control right for an online service from among a plurality of 5user devices accessing a user's account for the online service [i.e. supervised identity gateway server 102 may determine a parental client computing device 106 which is capable of creating/updating access control rule (e.g. having control right) for accessing online services (e.g. online game service) from among a plurality of devices (parental computing device 106; child client devices 104), which access user accounts for the online services. The gateway server 102 transmits a notification/alert to the parental client device 106 in response to the user of the child client device 104 attempting to register a new online service] (Nayshtut, figure 2, column 7, lines 26-31; col. 8, lines 18-29; col. 9, lines 62-67; col. 14, lines 61-64); 
providing data generated, by a server, for the online service to the device having control right [i.e. supervised identity gateway server 102 provides online service roster/data generated, by profile database 150 of data storage 134 which may be maintained in a separate data server, for authorized online services to child client devices 104] (Nayshtut, figure 2 [104, 134, 150]; col. 4, lines 39-42; col. 12, lines 4-8); and 
providing data generated, by the device having control right, for the online service to the server [i.e. the gateway server 102 provides updated policy data generated, by the parental client device 106 (e.g. the device having control right) for the online services to the profile database of data storage 134 which is maintained in separate data server] (Nayshtut, figure 7 [712, 728]; col. 4, lines 39-42; col. 14, lines 64-67; col. 15, lines 1-11), 
10wherein the providing of the data generated by the server comprises, when the device having control right is changed to another device according to the determination, providing the device currently having control right with data required to seamlessly provide the online service, which has been provided to the device previously having control right, to the device currently having control right [i.e. updated policy data is provided, only by the parental client device 106, to the profile database of data storage 134 which is maintained in separated data server. In step 702/708, the method proceed only if the request is received from the parental client device 106] (Nayshtut, figure 7 [702, 708]; col. 4, lines 39-42; col. 14, lines 59-67; col. 15, lines 1-11).  

Claim 4
Nayshtut teaches the method of claim 1, wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices [i.e. supervised identity gateway server 102 determines a device which is capable of creating/updating access control rule/right based on the devices “parental” client device type (e.g. a type of each of the user devices)] (Nayshtut, figure 2; col. 7, lines 26-31; col. 8, lines 18-29).  

Claim 8
Nayshtut teaches the method of claim 1, further comprising, when an additional user device accesses the user's account, notifying the device having control right of the access of the additional device to the user's account [i.e. the gateway server 102 transmits a notification/alert to the “parental” client device 106 in response to the user of the “child” client device 104 attempting to register a new online service (e.g. the access of the additional user device) in association with the user’s profile/account] (Nayshtut, col. 9, lines 62-67; col. 14, lines 61-64).  

Claim 9
Nayshtut teaches the method of claim 1, further comprising, when access of at least one of the plurality of user devices to the user's account is terminated, notifying the device having control right of the determination of the access of the at least one user device [i.e. after an activity, e.g. access to an unauthorized content sent from online service associated with the user account, has been blocked (terminated); the gateway server 102 sends an alert/notifying to the parental client device 106 wherein the alert notifies that the event with an alert condition has occurred and has been blocked] (Nayshtut, figure 6, col. 14, lines 2-24).  

Claim 2010
Nayshtut teaches the method of claim 1, further comprising providing information related to the plurality of user devices accessing the user's account to the device having control right [i.e. the gateway server 102 alerts the parental client device 106 with the information regarding online service access of the child client devices 104] (Nayshtut, figure 2; col. 7, lines 20-31; col. 8, lines 20-29; col. 14, lines 60-64).

Claims 11, 14, 18-20 do not teach or define any new limitation other than above claims 1, 4, 8-10. Therefore, claims 11, 14, 18-20 are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further and in view of Wu et al. (US 2013/0024571) hereinafter “Wu”.
Claim 2
Nayshtut teaches the method of claim 1 as described above.  
Nayshtut fails to teach wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices.
However, in an analogous art, Wu teaches the determining comprises determining the device having control right based on priorities preset for the plurality of user devices [i.e. method/system determines a control device that has exclusive right for controlling a controlled device based on the access level (e.g. priorities) set/preset for each control device] (Wu, 0066-0067).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nayshtut to include the teachings of Wu of determining comprises determining the device having control right based on priorities preset for the plurality of user devices. One ordinary skill in the art would be motivated to provide a determination of whether a particular device having a control right may be made based on the preset access levels associated with the device (Wu, 0066-0067). 

Claim 12 does not teach or define any new limitation other than above claim 2. Therefore, claim 12 is rejected for similar reasons. 

Claims 3, 5-6, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further and in view of Ganci et al. (US 2020/0137175) hereinafter “Ganci”.
Claim 3
Nayshtut teaches the method of claim 1 as described above.  
Nayshtut fails to teach wherein the determining comprises determining the device 20having control right based on an access time of each of the plurality of user devices for the user's account.
However, in an analogous art, Ganci teaches wherein the determining comprises determining the device 20having control right based on an access time of each of the plurality of user devices for the user's account [i.e. user may wear or hold a smart watch, then switch audio output from a home smart speaker to the smart watch (having control right), every weekday morning at 7:45am; after the user has repeated this pattern a predetermined number of times, the embodiment adds the pattern to the user’s device preferences] (Ganci, 0039, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nayshtut to include the teachings of Ganci of determining comprises determining the device 20having control right based on an access time of each of the plurality of user devices for the user's account. One ordinary skill in the art would be motivated to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Ganci, 0074). 

Claim 5
Nayshtut teaches the method of claim 1 as described above.  
Nayshtut fails to teach wherein the determining comprises determining the device having control right based on a selection of the user.
However, in an analogous art, Ganci teaches wherein the determining comprises determining the device having control right based on a selection of the user [i.e. the user can specify the name based on a selection of a user, of a device having control right] (Ganci, 0026, 0029-0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nayshtut to include the teachings of Ganci of determining comprises determining the device having control right based on a selection of the user. One ordinary skill in the art would be motivated to provide user with options for selecting desired device (Ganci, 0026). 

Claim 56
Nayshtut teaches the method of claim 1 as described above.  
Nayshtut fails to teach wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices.
However, in an analogous art, Ganci teaches determining comprises determining the device having control right based on performance information of each of the plurality of user devices [i.e. a performance metric may determine whether one device is better suited than another, e.g. the user may have searched, using his smartphone, for particular video content. However, the user is at home, might prefer to watch the video content on large screen TV instead of on a smaller smartphone screen; or the user can prefer listen the music using car speaker rather than the speaker of the smartphone] (Ganci, 0018-0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nayshtut to include the teachings of Ganci of determining comprises determining the device having control right based on performance information of each of the plurality of user devices. One ordinary skill in the art would be motivated to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Ganci, 0074). 

Claims 13, 15-16 do not teach or define any new limitation other than above claims 3, 5-6. Therefore, claims 13, 15-16 are rejected for similar reasons. 

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further and in view of Donovan et al. (US 2006/0075019) hereinafter “Donovan”.
Claim 7
Nayshtut teaches the method of claim 1 as described above.  
Nayshtut fails to teach when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log- 10off state.
However, in an analogous art, Donovan teaches when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log- 10off state [i.e. termination of communication session cause the user account to be logged out] (Donovan, 0136).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nayshtut to include the teachings of Donovan of when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log- 10off state. One ordinary skill in the art would be motivated to conserve network resources. 

Claim 17 does not teach or define any new limitation other than above claim 7. Therefore, claim 17 is rejected for similar reasons. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459